DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Notice of Allowability is in response to the amendments received on 07/26/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joshua Pritchett on 08/09/2022.
The application has been amended as follows: 
In claim 6, line 2, “the clock” is replaced by the clock indicator
In claim 15, line 3, “the T AH” is replaced by the TAH
In claim 16, line 2, “the clock” is replaced by the clock indicator
In claim 18, line 3, “(ADC) ,” is replaced by (ADC), 
In claim 30, line 1, “the T AH” is replaced by the TAH
In claim 30, line 2, “the clock” is replaced by the clock indicator
Allowable Subject Matter
Claims 1-33 are allowed. The following is an examiner’s statement of reasons for allowance: As to claims 1, 11, and 22, a comprehensive search of prior art of record failed to show either alone or in combination a method/apparatus to implement hybrid signal processing, the method comprising: receiving an analog signal at a receiver frontend; sampling the received analog signal and storing the analog sampled signals using a plurality of sampling circuitries inside the receiver frontend; processing the plurality of analog sampled signals at a plurality of interleaved feedforward equalizers (FFEs) to provide a plurality of FFE interleaved sampled signal values corresponding to each of the plurality of the sampling circuitries; processing the plurality of analog sampled signals at an interleaved Decision Feedback Equalizer (DFE) to obtain a plurality of DFE interleaved sampled signal values; summing each of the FFE interleaved sampled signal values with a corresponding output from one of the DFE interleaved sampled signal values to provide a plurality of equalizer output signal values; and digitizing the plurality of equalizer output signals to provide digital data bits corresponding to each of the plurality of equalizer output signal values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632